DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark E. Davis on 11/19/2021.
The application has been amended as follows: 
Claims 25-33 have been cancelled.
Allowable Subject Matter
Claims 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Vogler et al. US 2013/0028675 (hereafter--Vogler--) is the closest art of record.
In regards to claim 15, Vogler discloses in Figure 2B a rotary tool comprising: an adapter (4) having a flared collar portion and a shaft portion, the flared collar portion including internal threads (14) configured to be engaged with collet threads of a rotary power tool (1) collet, the adapter (4) having a major diameter, and the internal threads having an internal diameter, the internal diameter being greater than the major diameter of the adapter; and a milling tool having a cutter head (5) and a shaft, the shaft engaged with the adapter by a thermal fit (see claim 4), the cutter head (5) having a minor diameter less than the major diameter, and wherein an overall length of the rotary tool is capable of being adapted to be greater than a distance between a top surface of a lower receiver and a bottom of a trigger cavity of the lower receiver.
Vogler fails to disclose that the rotary tool is configured to be greater than a distance between a top surface of a buffer tower of a firearm lower receiver and a bottom of a trigger cavity of the firearm lower receiver such that the rotary tool can be coupled with the rotary power tool and the rotary power tool avoids the buffer tower when used to mill the trigger cavity of the firearm lower receiver.  A modification of the device of Vogler to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722